DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 04/07/2021.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks pgs. 6-7, filed 04/07/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“a hardware module to control motion of the autonomous device wherein the hardware module is configured to estimate the states of the autonomous device using a fixed point format in real-time and in parallel with operations of a general purpose processor of the autonomous device” as recited in independent claim 1,
“ a hardware module to control motion of the autonomous device, wherein the hardware module is configured to estimate the one or more states of the autonomous device 
“a peripheral module coupled to the microcontroller via the peripheral bridge, wherein the peripheral module is configured to estimate the one or more states of the autonomous device using a fixed point format in real-time and in parallel with operations of the microcontroller” as recited in independent claim 15.
The closest prior art of record Viswanathan et al (US Publication No. 2018/0164124) discloses this system will be able to estimate the pose (position and orientation) translational velocity and angular velocity of the vehicle par [0019], implement this navigation and control system on a quadcopter unmanned aerial vehicle (UAV) as a technology demonstration par [0020] the processor estimate the motion states through a sensor fusion and filtering algorithms par [0021], estimates the motion states by filtering output measurement noise,…computes the required control inputs to the electric motors based on the control law, these control signals are sent to a microcontroller….where corresponding pulse position modulation signals are generated and sent to the electronic speed controller module to actuate the electric motors par [0022], the vehicle motion is globally and uniquely represented in the six dimensional group of translations and rotation in 3D Euclidean space par [0026].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/03/2021